Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 1 of 20




              EXHIBIT A
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                        Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 2 of 20

                                      MASTER GOODS AND SERVICES AGREEMENT

                                               Enabling Articles of the Agreement (“Articles”)
                                                                             6/20/2019
    This Master Goods and Services Agreement ("Agreement") is made as of                         by and between:
    XTO Energy Inc. and its affiliates, Barnett Gathering, LLC; English Bay Pipeline, LLC; Fayetteville Gathering Company;
    Mountain Gathering, LLC; Nesson Gathering System, LLC; Ringwood Gathering Company; Trend Gathering & Treating, LLC;
    and Timberland Gathering & Processing Company, LLC (individually or collectively, as the circumstances dictate, “Purchaser”)
    And “Supplier”: Boomerang Tube                                                                  , a LLC

    1.      General Description of Goods or Services. “Goods” and “Services” shall be as follows:
            Manufacture of OCTG

    2.   Attachments. If applicable, the Attachments marked below are incorporated into each Order issued under this Agreement
    “Attachments”):
    ×        1 – Drug, Alcohol, Vehicle Search and Contraband Policy
    ×          2 – Safety, Health and Environmental Policy
    ×          3 – Equal Employment Opportunity, Certification of Non-segregated Facilities, and Employment of Qualified Disabled
               Individuals and Veterans

    3.    Notices. Questions, information, and any notices under this Agreement must be directed to the following addresses. Notices
    regarding this Agreement by one party to the other shall be in writing and either deposited in the United States mail with first class postage
    prepaid, delivered in person or by private prepaid courier, or sent by email or facsimile with confirmation. Either Purchaser or Supplier
    may change its address below by written notice to the other party.
                                                                                                Boomerang Tube LLC
    Purchaser: XTO Energy Inc. or its listed affiliates                              Supplier:

    Address:            22777 Springwoods Village Pkwy                                 Address: 14567 North Outer Forty
                                                                                                           Chesterfield MO 63017
    City, State, Zip:   Spring, TX 77389                                               City, State, Zip:

    Attn:               Master Contracts Group - Kristi Shelton                        Attn: Kelly Hanlon
                                                                                               kelly.hanlon@boomerangtube.com
    E-Mail:             kristi shelton@xtoenergy.com                                   E-Mail:


    4.     Purpose and Operation. This Agreement consists of the Articles, the General Terms and Conditions, and the Attachments. The purpose
    of the Agreement is to provide terms and conditions to be incorporated into orders, whether one or more, that may be issued by Purchaser
    for Goods or Services from Supplier (“Orders”). Each Order will incorporate the terms of the General Terms and Conditions and the
    designated Attachments. This Agreement shall govern the purchase by Purchaser of Goods and Services, including services related to the
    manufacture and/or supply of Goods, services performed by Supplier related to such manufacture and/or supply of Goods including but not
    limited to the installation, replacement, repair or removal of Goods (whether on a Work Site or otherwise), and any other services performed
    by Supplier at a location other than a Work Site.

    5.    No Exclusivity or Minimums. This Agreement does not require exclusivity of business dealings by either party or commit any Purchaser
    to purchase any specific amount of Goods or Services.

    6.    Early Termination. This Agreement may be terminated by either Purchaser or Supplier upon at least 30 days prior written notice to
    the other party. Termination of the Agreement does not affect the rights and obligations of Purchaser and Supplier under any outstanding
    Orders.

    7.     Governing Law. The validity and interpretation of this Agreement will be governed by the laws of the State of Texas, without reference
    to that State’s principles of conflicts of law. The parties hereby agree to submit to the exclusive jurisdiction of the courts of Texas, including
    municipal, state and/or federal courts as appropriate, with respect to any dispute arising out of this Agreement.

    8.    Entire Agreement; Amendment; Assignment. This Agreement, including these Articles, the General Terms and Conditions, the
    Attachments and any Order(s), constitutes the entire agreement between Supplier and Purchaser concerning the subject matter hereof. This
    Agreement supersedes all prior negotiations, representations, or agreements, either oral or written, related to this Agreement, except a
    Master Services Agreement, if applicable, between Supplier and Purchaser, which shall always take precedence in connection with services
    performed on a Work Site. Any amendment to this Agreement must be agreed in writing by Purchaser and Supplier. Supplier shall not
    assign this Agreement, in whole or in part, without the prior written approval of Purchaser.




    Goods and Services Agreement with Listed Affiliates version 3.1 (02/28/2019)                                                 Page 1 of 16
                                                                                                    BOOMERANG_10/30/20 HRG. EX._000001
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                      Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 3 of 20




    Purchaser:                                                             Supplier: Boomerang Tube LLC
    XTO Energy Inc.


    By:                                                                    By:
                         Anthony Landry                                                   Kelly Hanlon
    Print Name:                                                            Print Name:
               Master Contracts Supervisor
    Title:                                                                 Title: VP of Sales and Marketing
                         June 20, 2019                                              6/202019
    Date:                                                                  Date:
                                                                                                    XX-XXXXXXX
                                                                           Federal Tax I.D. #:


    Purchaser: Barnett Gathering, LLC                                      Purchaser: Trend Gathering & Treating, LLC


    By:                                                                    By:
                     Anthony Landry                                                        Anthony Landry
    Print Name:                                                            Print Name:
             Master Contracts Supervisor                                            Master Contracts Supervisor
    Title:                                                                 Title:
             June 20, 2019                                                          June 20, 2019
    Date:                                                                  Date:


    Purchaser: English Bay Pipeline
               Fayetteville Gathering Company
               Mountain Gathering, LLC
               Nesson Gathering System, LLC
               Ringwood Gathering Company
               Timberland Gathering & Processing Company


    By:
                   Anthony Landry
    Print Name:
             Master Contracts Supervisor
    Title:
             June 20, 2019
    Date:




    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                         Page 2 of 16
                                                                                       BOOMERANG_10/30/20 HRG. EX._000002
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                        Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 4 of 20


                                                      GENERAL TERMS AND CONDITIONS

    1. Orders.
    (a) Nature of Order; Term. An Order may take the form of an oral or written request by Purchaser. The term of an Order will continue
    through completion of all Services or acceptance of all Goods under the Order, the termination date specified in the Order for all Services, or
    early termination as otherwise provided in the Order or this Agreement, whichever occurs first. For purposes of any Order, any reference in
    any Attachment to this Agreement to “XTO” shall mean Purchaser, and any reference in any Attachment to “Contractor” or “Seller” shall mean
    Supplier, unless the Attachment has otherwise been modified in accordance with this Agreement.
    (b) Supplier Agreement. By executing an Order, acknowledging its receipt, or engaging in any conduct (including, but not limited to, shipping
    the Goods or performing the Services called for by the Order) which recognizes the existence of a contract pertaining to the Goods or Services
    shown in the Order, Supplier agrees to the terms and conditions contained in the Order and this Agreement. Any terms contained in any invoice
    or other acknowledgment of an Order by Supplier or proposed at any time by Supplier in any manner, written or oral, which add to, vary from,
    or conflict with the terms and conditions in the Order or this Agreement are deemed to be material alterations and are objected to by Purchaser
    without need of further notice of objection and shall be of no effect nor in any circumstances binding upon Purchaser unless expressly accepted
    in writing as an amendment to this Agreement or the applicable Order. Written acceptance or rejection by Purchaser of any such terms or
    conditions shall not constitute an acceptance of any other additional terms or conditions.
    (c) Precedence Regarding Orders. A written Order shall take precedence over the terms of this Agreement only for purposes of that specific
    Order, and only to (i) modify the general description of Goods or Services described the Articles; or (ii) add additional Goods or Services. An
    oral Order shall not take precedence over the terms of this Agreement except to modify the Goods or Services to be provided under that specific
    Order.
    (d) Definitions. Definitions provided in the Articles are effective for the General Terms and Conditions and the Attachments. For purposes
    of this Agreement and any Orders, “Affiliate” means, with respect to a Party, any individual, partnership, joint venture, firm, corporation,
    association, trust or other entity directly or indirectly controlling, controlled by, or under common control with, such Party. “Party” means
    Purchaser or Supplier. “Purchaser Group” means individually or in any combination Purchaser, its Affiliates, co-owners or co-lessees (whether
    of a fee, lease, mineral lease or otherwise) at a Work Site, joint interest owners, joint venturers, partners, contractors and subcontractors other
    than Supplier or its subcontractors and all of their respective directors, officers, employees, representatives, agents, licensees and invitees.
    “Supplier Group” means individually or in any combination Supplier, its Affiliates, any subcontractor of Supplier, and their respective directors,
    officers, employees, representatives, agents, licensees, invitees and assignees. “Work Site” means any location owned, operated or controlled
    by Purchaser or any of its Affiliates.
    (e) Payment. Payment for Goods or Services shall be based on the rate and terms in the applicable Order. Subject to Article 10 below and
    retention rights permitted by law, payment is due within 30days from receipt of a correct invoice and supporting documents. The format of an
    invoice and the location for submitting an invoice shall be in accordance with in the instructions from Purchaser’s applicable accounts payable
    group.
    (f) Audit Rights. Supplier will preserve documentation related to an Order for three years after completion of the Order. Documentation
    includes any records related to Contractor’s compliance with this agreement, including but not limited to supporting information for invoiced
    amounts or services, and any records supporting Safety, Health & Environmental reporting as required under this agreement. Purchaser, or its
    designated representative, may audit Supplier’s compliance with this Agreement and any Order hereunder, at any time during normal business
    hours, and Supplier will provide Purchaser access to Supplier’s documentation, personnel and facilities in support of any such audit and will
    permit Purchaser to reproduce any of the documentation. Supplier will cause any subcontractors to preserve documentation and allow Purchaser
    to audit to the same extent. Purchaser will bear its own costs to perform an audit, but will not be liable for Supplier’s or subcontractor’s costs
    resulting from an audit. This paragraph shall survive termination of this Agreement for a period of three years.
    2. Independent Contractor. Supplier, in performing obligations under an Order, shall be an independent contractor solely responsible for
    controlling and supervising and the safety of its personnel and equipment used in performing the Order. Supplier shall not be the agent of
    Purchaser for any purpose. Purchaser’s interest is in the completed performance of the Order. Neither Supplier, any member of the Supplier
    Group, nor its or their employees shall be considered employees of Purchaser or any of its Affiliates for any purpose, except in Louisiana and
    then only if Purchaser should desire to avail itself of a statutory employer defense, nor shall Supplier, any member of the Supplier Group, or its
    their employees be entitled to participate in or receive benefits from any employee benefit plan sponsored by Exxon Mobil Corporation or any
    of its Affiliates. Notwithstanding the foregoing, Purchaser retains the right to (a) review a list, in advance of the commencement of any Services
    to be performed at a Work Site, of Supplier’s workers who will be performing Services on such Work Site, and (b) refuse entry to or request
    that Supplier replace any unsatisfactory worker who is or may be performing Services at a Work Site. Purchaser shall have the right to
    immediately remove from a Work Site a worker of Supplier whose behavior is unsafe or otherwise unacceptable, rude, harassing or threatening.
    Purchaser shall not be precluded by this paragraph from asserting any borrowed employee or statutory defense or other available defense.
    3. Subcontractors. Supplier shall not use any subcontractors to perform Services without written permission from Purchaser, and no such
    permission will relieve Supplier of any of its obligations under this Agreement and each Order. If use of subcontractors is allowed, Supplier
    shall ensure that all its contracts with its subcontractors contain provisions which are in conformity with and no less stringent than the provisions
    of this Agreement and the applicable Order. Supplier shall be responsible to Purchaser for Services performed by all its subcontractors to the
    same extent it is for activities performed by Supplier’s employees.
    4. Quality; Title.
    (a) Warranties. Supplier warrants that: (i) it shall provide Goods and Services set forth in an Order free and clear of all liens, taxes, security
    interests or encumbrances; (ii) it shall perform Services with due diligence and in a safe, workmanlike, and competent manner, using skilled,
    competent and experienced workers and in accordance with all provisions of this Agreement, the applicable Order, applicable law and good
    oilfield services or other applicable business or professional practices; (iii) it has or shall obtain, at its expense, before performing any
    obligations under an Order all the necessary certificates, permits, licenses and authorizations to conduct business and perform the Order; (iv)
    it shall ascertain, before performing any Services, whether any drawings and specifications are at variance with applicable law and good
    engineering and operational practices, notify Purchaser of such variances, and with Purchaser’s agreement ensure that necessary changes are
    made; and (v) all Services performed and Goods provided shall meet descriptions or specifications provided or agreed by Purchaser. Supplier
    further warrants that Goods will be: (w) conveyed with good title, non-infringing, and consistent with any samples, models, or designs provided
    by Supplier and agreed to by Purchaser (x) fit for their usual, customary, and generally intended purpose; (y) with respect to non-custom Goods,
    of no less than ordinary quality; and (z) free from defects in material and workmanship for a period of 12 months from acceptance. Supplier
    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                                          Page 3 of 16
                                                                                                    BOOMERANG_10/30/20 HRG. EX._000003
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                        Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 5 of 20

    further warrants that Services will be free from defect or deficiency for 12 months from the date of completion or acceptance, whichever occurs
    last. If Purchaser discovers any defect or deficiency within the warranty period, and Purchaser has notified Supplier of the defect or deficiency
    within a reasonable period of time after its discovery, Supplier, at its sole expense, shall at Purchaser’s option promptly repair, re-perform, or
    replace the defective or deficient Goods or Services (including all other labor, materials and other Services necessarily incidental to effecting
    such correction of the defect or deficiency) or, with respect to Goods, refund any payments made by Purchaser. The repaired, re-performed,
    or replaced Goods or Services shall be warranted on the same basis as provided above for the longer of the balance of the above warranty
    period, or 6 months from the date of completion or acceptance of the repair, re-performance, or replacement. Supplier shall use its best efforts
    to ensure that any warranties available from subcontractors or manufacturers are assigned or otherwise made available to Purchaser, and shall
    deliver to Purchaser a copy of each written warranty provided by subcontractors, manufacturers, or any other third parties. The warranties
    under this Agreement and the applicable Order shall be in addition to any warranties otherwise provided by law. Supplier shall promptly notify
    Purchaser of any change in manufacturing material or technique affecting the quality of Goods. Substitution of goods and/or extra charges
    shall not be permitted unless authorized in writing by Purchaser.
    (b) Inspection. All Goods delivered and Services performed under this Agreement will be subject to Purchaser’s inspection and acceptance.
    Goods not accepted, delivered in error or in excess of the quantity ordered will be held for Supplier’s instruction at Supplier’s risk and, if
    Supplier so instructs, will be returned to Supplier at Supplier’s expense. Purchaser shall have the right at any time to reject, or revoke acceptance
    of, Goods that fail in any respect to conform to the requirements of this Agreement or the applicable Order. If Purchaser has already paid for
    any Goods rejected in accordance with this paragraph, Supplier shall promptly refund to Purchaser the purchase price of such rejected Goods
    and title to such Goods shall revert to Supplier. No payment by Purchaser shall limit Purchaser’s right to later dispute any of the charges
    invoiced, and payment shall not be construed as Purchaser’s acceptance of any Goods or Services. No inspection or acceptance will relieve
    Supplier of any warranties and obligations hereunder.
    (c) Title; Risk of Loss. Unless otherwise specified in an Order, title to any Goods provided under this Agreement will pass to Purchaser upon
    payment therefor by Purchaser or upon delivery to Purchaser’s premises or other site designated by Purchaser, whichever occurs earlier. Unless
    otherwise specified in an Order or this Agreement, risk of loss or damage to Goods shall pass to Purchaser upon delivery to Purchaser’s
    premises.
    5. Taxes. Supplier shall pay all taxes imposed against Supplier or its property or required to enable Supplier to perform the Order. All taxes,
    except for applicable state and/or local sales and/or use taxes shall be included in the price of the Services and Goods. Any applicable state
    and/or local sales and/or use taxes due on Services or Goods are the duty of Supplier to collect and shall be separately stated on all invoices.
    However, Supplier shall not collect or include any sales and/or use taxes on Services or Goods for which Purchaser furnishes a properly
    completed Exemption Certificate or a direct pay certificate. Federal excise and state and local taxes or use taxes are not applicable to export
    Orders. If requested by Supplier within five years of the date of sale, Purchaser will furnish proof of actual export that will satisfy the exemption
    requirements for export orders. Any drawback included in Supplier’s price of Goods exported under an Order shall be credited to Purchaser.
    Supplier shall defend, indemnify and save Purchaser completely harmless against all costs and liabilities that Purchaser may incur with respect
    to Supplier’s failure to make any of the tax payments or take other actions specified in this paragraph.
    6. Suspension and Termination of Services. Purchaser may suspend or terminate Services, at any time and for any reason, by notice, written
    or oral, to Supplier. If Services are suspended or terminated, Purchaser shall pay Supplier only for Services performed and obligations incurred
    prior to the suspension or termination and for costs that Supplier directly incurs in suspending or terminating the Services, provided Purchaser
    has authorized such payments in advance. Purchaser may, at any time, authorize Supplier to resume any part of suspended Services by notice
    to Supplier, and Supplier shall then promptly comply. In no event shall Purchaser be liable for any costs, claims, damages or liabilities
    whatsoever of Supplier or its subcontractors including, without limitation, consequential, special or indirect damages, loss of anticipated profit
    or reimbursement, relating to unperformed Services.
    7. Changes to Orders and Cancellation of Orders for Goods.
    (a) Services. Any alteration, deletion or addition to the Services in any provision(s) of an Order shall be effective only if made in an oral or
    written change order or other written instrument signed by Purchaser and Supplier (“Change Order”). A Change Order, however, shall not
    modify any provisions of this Agreement or an Order except to the extent that an Order is permitted to do so in Section 1.C. above.
    (b) Goods. At any time after issuing an Order until the Goods are shipped, Purchaser may change or cancel the Order with respect to Goods.
    Supplier will charge Purchaser only the net prices and costs in the Order for the actual Goods shipped and kept by Purchaser under any changed
    Order. Supplier will not charge Purchaser for any Order or part thereof cancelled pursuant to this subsection except for cancellation charges,
    if any, set out in the applicable Order. Supplier shall charge Purchaser only the costs allowed in this Section 7 for cancellation, except that
    Purchaser will be responsible for all costs to transport Goods that must be returned to Supplier under the terms of a change or cancellation.
    8. Purchaser’s Premises. Prior to commencing Services on a Work Site, Supplier will inspect the Work Site and ascertain whether any health
    or safety hazards exist which would require the use of personal protective equipment or specific operating practices in order to provide
    Supplier’s employees, subcontractors, and agents with a safe place to work, and Supplier will ensure that its employees, subcontractors, and
    agents are aware of any known hazards and that they have and utilize the necessary practices and protective equipment.
    9. Debris and Trash. For any Services performed at Purchaser’s Work Site, Supplier shall accumulate on-site all debris and trash material
    resulting from Supplier’s operations and keep and leave the Work Site in a condition satisfactory to Purchaser. Supplier shall properly dispose
    of its trash off the Work Site unless other acceptable arrangements with Purchaser have been made.
    10. Liens. Supplier shall ensure that no liens of any kind are fixed upon or against the real or personal property of Purchaser or its lessors by
    Supplier, Supplier’s employees, subcontractors, or subcontractor’s employees. Supplier shall indemnify, defend, protect and hold Purchaser
    harmless from all such claims and liens. If requested, Supplier shall furnish Purchaser with full releases (on forms satisfactory to Purchaser) of
    all claims and liens for labor and materials used in the performance of an Order. Purchaser may withhold payment of amounts due to Supplier
    under this Agreement (including the applicable Order and any other Orders) and any other contract between Purchaser and Supplier until
    Purchaser has been furnished with proof that all amounts have been paid. If a lien arising from an Order attaches to a Work Site, Purchaser
    may, at its sole option, make any payment necessary to discharge the lien, and it may offset the amount of the lien, together with damages and
    costs, including court costs and reasonable attorneys’ fees, that it incurs because of the lien or its discharge against any payment owing or to
    be owed to Supplier.




    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                                         Page 4 of 16
                                                                                                    BOOMERANG_10/30/20 HRG. EX._000004
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                        Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 6 of 20

    11. Release, Defense, Indemnity and Hold Harmless
    (a) Supplier’s Obligations. Supplier agrees to release, defend, indemnify and hold the Purchaser Group harmless from and against any
    and all claims, demands, and causes of action of every kind and character (including without limitation, fines, penalties, remedial
    obligations, court costs and reasonable attorneys’ fees, including attorneys’ fees incurred in the enforcement of this indemnity)
    (collectively the “Indemnifiable Claims”) arising out of, without limitation, any physical or mental injury, illness and/or death of any
    one or more members of the Supplier Group in any manner incident to, connected with or arising out of the performance of this
    Agreement or an Order. This obligation is without regard to the cause or causes of such physical or mental injury, illness, death, and
    includes, but is not limited to, Indemnifiable Claims resulting from any sole, gross, joint or concurrent negligence, willful misconduct,
    strict liability, or other act and/or omission of any one or more members of the Purchaser Group. Supplier agrees that its indemnity
    obligations herein will be supported by insurance with at least the minimum amounts provided in Section 12, which insurance will be
    primary to any other insurance provided by or available to any one or more members of the Purchaser Group and shall provide
    waivers of subrogation against all members of the Purchaser Group. To the extent that applicable law prohibits the monetary limits
    of insurance required or the indemnities voluntarily assumed hereunder, the requirements will automatically be revised to conform,
    to the maximum extent permitted, with applicable law.
    (b) Purchaser’s Obligations. Purchaser agrees to release, defend, indemnify and hold the Supplier Group harmless from and against
    any and all Indemnifiable Claims arising out of, without limitation, any physical or mental injury, illness and/or death of any one or
    more members of the Purchaser Group in any manner incident to, connected with or arising out of the performance of this Agreement
    or an Order. This obligation is without regard to the cause or causes of such physical or mental injury, illness, death, and includes,
    but is not limited to, Indemnifiable Claims resulting from any sole, gross, joint or concurrent negligence, willful misconduct, strict
    liability, or other act and/or omission of any one or more members of the Supplier Group. Purchaser agrees that its indemnity
    obligations herein will be supported by insurance or self-insurance with at least the minimum amounts provided in Section 12, which
    insurance will be primary to any other insurance provided by or available to any one or more members of the Supplier Group and
    shall provide waivers of subrogation against all members of the Supplier Group. To the extent that applicable law prohibits the
    monetary limits of insurance required or the indemnities voluntarily assumed hereunder, the requirements will automatically be
    revised to conform, to the maximum extent permitted, with applicable law.
    (c) Certain States. To the extent this Section 11 is governed by Louisiana, New Mexico or Wyoming law, the provisions therein shall
    be read not to include indemnification for one’s own negligence.
    12. Insurance.
    (a) Coverages. Supplier will secure and maintain, and will require its subcontractors to secure and maintain, during the term of this Agreement,
    the following insurance with limits not less than the amounts specified, and will furnish certificates of such insurance satisfactory to Purchaser
    before performing an Order; provided, however, that no waiver of the provisions of this Section 12 will occur to any extent merely from a
    failure on the part of Purchaser to object or complain about Supplier’s failure to furnish certificates of insurance: (1) Worker’s Compensation
    and Employer’s Liability Insurance with limits of not less than $500,000 per accident, which will fully comply with the statutory requirements
    of state and federal laws as applicable; (2) Commercial General Liability Insurance INCLUDING CONTRACTUAL LIABILITY, with
    minimum limits of liability for injury, death, or property damage of $1,000,000 combined single limit per occurrence and an aggregate annual
    limit of not less than $2,000,000; and (3) Automobile Liability Insurance covering owned, hired, and non-owned vehicles used by Contractor,
    with minimum limits of liability for injury, death, or property damage of $1,000,000 combined single limit per occurrence.
    (b) Primary Coverage and Additional Insureds. All insurance policies and coverages listed in this Section 12 will extend to and protect the
    Purchaser Group to the full extent and amount of such coverage, including excess or umbrella insurances. All insurance policies and coverages
    listed in this Section 12 will be primary to, and receive no contribution from, any other insurance or self-insurance programs maintained by or
    on behalf of or benefiting the Purchaser Group. The limits and coverages of the insurances obtained by Supplier will in no way limit the
    liabilities or obligations assumed by Supplier under this Agreement or an Order. All of Supplier’s liability insurance policies will name the
    Purchaser Group as an additional insured. All of Supplier’s liability insurance policies will contain a waiver on the part of the insurer, by
    subrogation or otherwise, of all rights against the Purchaser Group.
    (c) Certificates. Supplier’s insurance carrier(s) will provide, as evidence that the required insurance coverage has been obtained and
    maintained, a certificate of insurance reflecting the insurance requirements of this Section 12, which certificate shall be on a form approved by
    the Texas Department of Insurance. No waiver of the provisions of this Section 12 will be inferred from any failure on the part of Purchaser to
    object or complain about any failure of Supplier’s insurance carrier to provide such certificate of insurance. Supplier shall provide Purchaser
    notice and evidence of any modification to, or extension or cancellation of, Supplier’s required insurance coverage.
    13. Use of Purchaser’s Names and Marks. Supplier shall not use Purchaser’s or any of its Affiliate’s name, trade name, or trademarks in
    any advertising or communication to the public, or make publicity releases or announcements concerning this Agreement or any Order or
    related activities, in any format, without Purchaser’s prior express written consent.
    14. Confidential Information. Supplier shall hold in confidence all technical and business information disclosed to or made available to
    Supplier by Purchaser or its Affiliates or developed or acquired by Supplier in performance of this Agreement or an Order. Supplier shall not,
    without Purchaser’s prior written approval, use such information for any purpose other than performance of the applicable Order. Purchaser
    accepts no obligation of confidence with respect to items acquired or information disclosed, no matter how labeled, to Purchaser by Supplier
    unless specifically provided for in a separate, written confidentiality agreement. Supplier shall not take any photographs, videos, or other
    recordings of Purchaser’s or Affiliates’ property without Purchaser’s prior written consent. This Section 14 shall survive termination of this
    Agreement.
    15. Ownership of Documents, Drawings and Specifications. All drawings, field notes, specifications, computer programs (data files and
    other software in whatever form), and any other documents, records, and materials, whether written, audio, or video, specifically developed by
    Supplier for Purchaser in connection with an Order (“Documents”) shall be provided to Purchaser upon Purchaser’s request. If so requested,
    Supplier shall provide the original and all copies of the Documents to Purchaser when performance under an Order is completed or earlier upon
    Purchaser’s written request. If so requested, Supplier hereby assigns, agrees to assign in the future as necessary, in the sole opinion of Purchaser,
    and shall require its employees and subcontractors to assign, the copyrights for all such Documents to Purchaser.
    16. Ownership of Inventions. If Supplier or its personnel make any inventions, patentable or unpatentable, resulting from Supplier’s activities
    hereunder, Supplier shall promptly disclose those inventions to Purchaser in writing. Further, Supplier hereby assigns each invention to
    Purchaser or Purchaser’s designee. Supplier also shall require its personnel to review and execute such papers as Purchaser or Purchaser’s
    designee requests in connection with any assignment and in connection with the acquisition of letters patent, U.S. and foreign, on any inventions.

    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                                         Page 5 of 16
                                                                                                     BOOMERANG_10/30/20 HRG. EX._000005
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                       Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 7 of 20

    17. Other Intellectual Property Matters. For purposes of this Section 17, “Intellectual Property Right” means any patent, trademark,
    copyright, trade secret, or other proprietary right of a third party. Supplier warrants and represents that the Services, Goods, materials and
    articles, in the form delivered to Purchaser, including any labels or trademarks affixed thereto by or on behalf of Supplier, are free from any
    claim of a third party for infringement or misappropriation of an Intellectual Property Right. Supplier shall defend at Supplier’s expense and
    indemnify and hold Purchaser harmless against any and all expenses, liability or loss from any claim or lawsuit for alleged infringement or
    misappropriation of any Intellectual Property Right resulting from the manufacture, sale, use, possession or other disposition of any Services,
    Goods, materials, or articles furnished by Supplier under the Order. The indemnities set forth in this paragraph shall include, without limitation,
    payment as incurred and when due of all penalties, awards, and judgments; all court and arbitration costs; attorney’s fees and other reasonable
    out-of-pocket costs incurred in connection with such claims or lawsuits. Purchaser may, at its option, be represented by counsel of its own
    selection, at its own expense. Supplier shall not consent to an injunction against any of Purchaser’s operations, the payment of money damages,
    the granting of a license or the parting of anything of value by Purchaser with respect to resolution or settlement of any claim or lawsuit.
    18. Set Off. Purchaser may set off any loss, damage, liability or claim that Purchaser may have against Supplier against any performance or
    payment due to Supplier under any Order or any other contract between the Parties.
    19. Compliance with Purchaser Policies and Applicable Laws. In connection with any Services performed at a Work Site, Supplier will
    comply with and will cause the Supplier Group to comply with all of Purchaser’s applicable rules and regulations (as revised from time to time)
    that relate to the safety and security of persons and property, protection of the environment, housekeeping and plant work hours, including, but
    not limited to, the Drug, Alcohol, Firearms, Vehicle Search and Contraband Policy of XTO Energy Inc. (“XTO”) attached hereto as Attachment
    1 and XTO’s Safety, Health and Environmental Policy attached hereto as Attachment 2. Depending upon the scope and nature of the Services
    to be performed, Purchaser may require Supplier or the Supplier Group to execute other XTO safety policies or to complete policy
    questionnaires or surveys. XTO or Purchaser may revise, amend or alter its rules or policies or adopt new or additional rules or policies and
    they will become a part of this Agreement when Supplier receives a copy of them. Supplier will comply, and will cause the Supplier Group to
    comply, with all federal, state and local laws, rules, regulations, ordinances, executive orders and other applicable requirements of all
    governmental agencies having jurisdiction over the Goods and Services which now or in the future may be (i) applicable to Supplier’s
    performance hereunder or (ii) applicable to Supplier’s or the Supplier Group’s business, equipment or employees engaged in or in any manner
    connected with its performance hereunder. All of the provisions of this Agreement shall be expressly subject to all applicable laws, orders,
    rules and regulations of any governmental body or agency having jurisdiction, and all Services contemplated hereunder shall be conducted in
    conformity therewith. Any provision of this Agreement which is inconsistent with any such laws, orders, rules or regulations shall be modified
    so as to conform therewith, and this Agreement, as so modified, shall continue in full force and effect. Purchaser and Supplier shall execute
    such documents as may be reasonably required to conform with any applicable law or order. To the extent that Attachment 3, Equal
    Employment Opportunity Provision, Certification of Non-Segregated Facilities, and Employment of Qualified Disabled Individuals and
    Veterans, applies to this Agreement, Supplier will abide by Attachment 3, and will ensure that the Supplier Group abides by Attachment 3 to
    the extent applicable.
    20. Business Standards. Supplier shall establish and maintain precautions to prevent its employees, agents or representatives from making,
    receiving, providing, or offering substantial gifts, entertainment, payments, loans, or other consideration to employees, agents, or
    representatives of Purchaser for the purpose of influencing those persons to act contrary to the best interests of Purchaser. This obligation shall
    apply to the activities of the employees of Supplier in their relations with the employees of Purchaser and their families and/or third parties
    arising from an Order. Supplier agrees that all financial settlements, billings, and reports rendered to Purchaser or its representative may be
    relied upon as being complete and accurate in any further recordings and reports made by Purchaser or its representatives for whatever purpose.
    Supplier shall comply and secure compliance by its subcontractors with all law applicable to the performance of any Order. Supplier agrees to
    notify Purchaser promptly upon discovery of, and work with Purchaser to rectify, any instance where Supplier fails to comply with the
    provisions of this Section 20.
    21. Force Majeure. For the purposes of each Order, “Force Majeure” means any event beyond the control and without fault or negligence of
    the Party claiming inability to perform its obligations and which Party is unable to prevent or provide against by the exercise of reasonable
    diligence, including but not limited to: acts of God or public enemy; expropriation or condemnation of facilities; changes in applicable law;
    war, civil disturbance, floods, unusually severe weather that could not reasonably have been anticipated; fires, explosions or other catastrophes;
    and strikes. Inability to pay moneys or financial hardship shall not, however, constitute events of Force Majeure. No delay or failure in
    performance by Purchaser or Supplier shall constitute default under the Order if, and to the extent, the delay or failure is caused by Force
    Majeure. Unless the Force Majeure substantially frustrates performance of the Order, Force Majeure shall not operate to excuse, but only to
    delay, performance. If performance is delayed by reason of Force Majeure, Supplier shall promptly notify Purchaser. Supplier shall do all
    things reasonably possible to mitigate and remove the Force Majeure event, except a strike, and shall resume performance under the Order as
    soon as possible. In no event shall Purchaser be liable to Supplier and Supplier shall hold Purchaser harmless for Supplier’s, subcontractor’s,
    and their employees’ damages, anticipated profits, or other sums or payments occasioned by the event. If a condition of Force Majeure remains
    in effect for more than ninety (90) days, Purchaser shall have the right to terminate the applicable Order.
    22. Assignment. Supplier shall not assign this Agreement or an Order in whole or in part (including any sum accruing to Supplier) without
    Purchaser’s prior written approval. No assignment, even if approved by Purchaser, will relieve Supplier of its responsibilities under this
    Agreement or an Order.
    23. Storage and Bailment of Purchaser’s Materials and/or Equipment. If Supplier or any subcontractor stores any of Purchaser’s materials
    and/or equipment under one or more Orders, Supplier shall keep and provide those records that may be requested by Purchaser including, but
    not limited to, an inventory of such materials and/or equipment, by location, at the end of each calendar year, or more frequently if requested
    by Purchaser. Supplier shall charge Purchaser a fee for storing the materials and/or equipment only if that fee is agreed to by Purchaser in
    writing and included in a price schedule or similar document. Supplier shall: (i) store such materials and/or equipment in a clean, dry, and
    secure location, unless otherwise agreed in writing by Purchaser, (ii) segregate such materials and/or equipment from items belonging to entities
    other than Purchaser, if the materials are of a nature which may be segregated, and (iii) mark, or otherwise indicate in a manner to make it
    evident to Supplier’s creditors, that such materials and/or equipment belong to Purchaser. Purchaser shall have access to such materials and/or
    equipment during Supplier’s normal business hours, and Supplier shall use reasonable commercial efforts to provide Purchaser access to such
    materials, when requested by Purchaser, during non-business hours. Supplier and Purchaser agree that delivery of Purchaser’s materials and/or
    equipment is considered by both parties to be a bailment and not subject to the terms and conditions of the Uniform Commercial Code or similar
    law, as the same may be codified in applicable state law pertaining to sales and/or secured transactions. If materials and/or equipment stored
    by Supplier under one or more Orders are lost, stolen or damaged, Supplier shall be responsible for the full replacement value of such materials
    and/or equipment.
    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                                        Page 6 of 16
                                                                                                   BOOMERANG_10/30/20 HRG. EX._000006
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                       Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 8 of 20

    24. Material Safety Data Sheets. If applicable, in accordance with the Occupational Safety and Health Administration’s Hazard
    Communication Standard, 29 CFR 1910.1200, Supplier shall provide to Purchaser all Material Safety Data Sheets (MSDS) applicable to the
    Goods purchased at or before the time of the initial shipment. All updates to such MSDS shall be provided to Purchaser with the first shipment
    after updating.
    25. Usage Reports. At Purchaser’s request, Supplier shall provide usage reports to Purchaser setting out descriptions and quantities of Goods
    and Services provided to Purchaser, locations where Services are performed or Goods are shipped, dollars expended, and such other reasonable
    usage documents as Purchaser may request from time to time.
    26. Software. If Goods are provided with embedded or included software or firmware that is not covered by Section 15, whether created by
    Supplier or a third party, Supplier grants to Purchaser a perpetual, royalty-free, worldwide and irrevocable right to use the software in connection
    with use of the Goods, which right is extendable to any person or entity permitted by Purchaser to use the Goods and which is fully transferable
    in connection with any sale or other transfer of the Goods. If access to or use of the software or firmware requires Purchaser to “accept” terms
    and conditions through use of “click-wrap”, “shrink-wrap” or any other means, Purchaser may “accept” in order to access or use the software
    or firmware, however such terms and conditions will be of no force or effect and Purchaser’s use rights shall be governed solely by this
    Agreement. Embedded or included software or firmware shall be treated as “Goods” for all purposes.
    27. Consequential Damages. In no event will either Party be liable to the other under this Agreement for indirect, special, incidental, punitive
    or consequential damages, including, but not limited to, loss of profits, loss of use of assets or loss of product or facilities downtime. This
    Section 27, however, shall in no way limit or modify a Party’s indemnity obligations under Section 11 above.
    28. Miscellaneous. If any provision or portion of this Agreement or an Order shall be adjudged invalid or unenforceable by a court of competent
    jurisdiction or by operation of any applicable law, that provision or portion of the Agreement or Order shall be deemed omitted and the remaining
    provisions and portions shall remain in full force and effect. The provisions of this Agreement or an Order that by their nature continue,
    including, but not limited to, the warranty, confidentiality, indemnification, and allocation of liability provisions, shall survive any expiration,
    cancellation or termination thereof. No waiver by a party of a right or default shall be effective unless in writing. No such waiver shall be
    deemed a waiver of any subsequent right or default of a similar nature or otherwise. The headings in this Agreement are for ease of reference
    only and shall not be used to construe or interpret its provisions. Time is of the essence of this Agreement.




    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                                        Page 7 of 16
                                                                                                    BOOMERANG_10/30/20 HRG. EX._000007
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                              Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 9 of 20

                                                                                                                              Attachment 1
                                                                 XTO Energy Inc.
                                             Contractor Attachment for Alcohol and Drug Requirements
                                                      (For Exclusively Low Exposure Services)


    1.   Purpose and General Requirements

         a. Contractor shall comply, and shall ensure that its subcontractors performing Covered Services as defined below, are
                     complying with this Attachment.

         b. All testing requirements identified in this Attachment must comply with the U.S. Department of Transportation
                     (“DOT”) specimen, collection, security, and testing procedure, unless otherwise agreed. Additionally, blood tests
                     may be used for confirmation test of positive results. The panel for substances and levels to be tested is described
                     in Supplement 1.

         c. Local laws and regulations take precedence over this Attachment. Local laws and regulations may require a more
                     stringent or less stringent approach and may limit certain components of this Attachment.

    2.   Definitions

         a.          Buyer – May be used interchangeably with XTO, Purchaser, User, or Company (but only when Company is the
                     purchasing entity).

         b.          Buyer Premises – locations and property, owned (or leased or chartered from others or accessed through rights
                     secured by the Buyer or its affiliates), operated, and/or controlled by the Buyer or its affiliates, whether fixed or
                     mobile.

         c.          Contraband -

                     i.    any drug or alcohol-related paraphernalia, or

                     ii.   any substance used or designed for use to obstruct the Alcohol or Drug testing process, or

                     iii. firearms, ammunition, explosives, and weapons.

         d.          Contractor Personnel - Contractor's employees, agents, subcontractors or subcontractors' employees who perform
                     Covered Services or whom Contractor, its agent, or subcontractor, plans to return to Covered Services.

         e.          Covered Services – Performance of services on Buyer Premises.

         f.          Prescription Drug - A regulated pharmaceutical medicine that requires physician or other qualified healthcare
                     professional authorization before it can be obtained in the jurisdiction where Contractor Personnel are performing
                     Covered Services.

         g.          Prohibited Substances –

                i.         Marijuana in any form, even if legal in the local jurisdiction.

               ii.         Potentially impairing medications (e.g. may be Prescription Drug or over-the-counter medication or herbal
                           medicine):

                           1) Used without a prescription, or

                           2) Used in a manner inconsistent with the prescription or directions for usage, or

              iii.         Alcohol, which means any consumable liquid containing ethanol (e.g. beer, wine, spirits) and powdered Alcohol
                           that can be reconstituted into an Alcoholic drink

              iv.          Illicit drugs that are not or cannot be prescribed, or mind-altering substances including all forms of naturally
                           occurring and synthetic drugs e.g., synthetic cannabinoids, stimulants and hallucinogens that would inhibit the
                           ability of Contractor Personnel to perform work safely.

         h.          Stand Down - Requires immediate removal of Contractor Personnel from Covered Services.

    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                                  Page 8 of 16
                                                                                                 BOOMERANG_10/30/20 HRG. EX._000008
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                            Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 10 of 20

                     i.   Under the Influence – is a condition in which the mental or physical faculties are impaired by the use of
                          Prohibited Substances that can be observed through appearance, behavior, speech, body odor, etc. or through a
                          confirmed positive alcohol or drug test.

    3.   Prohibitions

         Contractor Personnel are disqualified from Covered Services if they fail to comply with the Prohibitions below.
         a.          Unless specifically authorized in writing by Buyer, while on Buyer Premises (including off-duty time), Contractor
                     Personnel are prohibited from:
                i.        Using, possessing, selling, manufacturing, distributing, concealing, or transporting any Prohibited Substance or
                          Contraband.
               ii.        Being Under the Influence of any Prohibited Substance.
              iii.        Having a confirmed positive for alcohol or a MRO Positive for drugs.
         b.          Contractor Personnel are prohibited from switching or adulterating any urine, blood, or any other specimen,
                     participating in any attempt to adulterate or substitute a specimen, obstructing the collection or testing process,
                     failing to promptly proceed to a collection site and provide specimens when told to do so, refusing to test, refusing
                     to sign required forms, and failing to cooperate with or refusing to submit to an inspection.
         c.          Contractor Personnel are prohibited from operating a vehicle on behalf of the Buyer while Under the Influence.

    4.   Inspection

         a.          At any time on Buyer Premises, Buyer may conduct or require Contractor to conduct an unannounced inspection of
                     Contractor Personnel and their property for items including Prohibited Substances or Contraband. Inspections may
                     include, but are not limited to: clothing, wallets, purses, baggage, lockers, work areas, desks, tool boxes, and
                     vehicles.

         b.          Buyer or Contractor may authorize inspection specialists, including scent-trained animals to conduct an inspection.

         c.          If discovery of Prohibited Substances or Contraband cannot be directly associated with individual Contractor
                     Personnel, but can be reasonably associated with a defined group of Contractor Personnel (e.g., people who use one
                     change room):

                      i. Buyer may conduct or require Contractor to conduct an inspection as described above of Contractor Personnel
                         group’s clothing, wallets, purses, baggage, lockers, work areas, desks, tool boxes, vehicles and any other
                         designations by Buyer; and/or

                     ii. Buyer may require Contractor to conduct Group Suspicion-based Testing of Contractor Personnel within this
                         group.

    5.   Requirements for Disqualified Contractor Personnel

         When Contractor Personnel are disqualified from Covered Services:

         a.          Contractor shall immediately notify Buyer that Contractor Personnel are disqualified from Covered Services.
                     Contractor need not disclose to Buyer that disqualification is the result of a Positive alcohol or drug test.

         b.          Contractor must not assign or reassign disqualified Contractor Personnel to Covered Services at any Buyer Premises.

         c.          Contractor shall immediately or as soon as practicable remove from Buyer Premises Contractor Personnel that are
                     disqualified.

         d.          At Buyer's request Contractor shall verify the quality of all Covered Services in which disqualified Contractor
                     Personnel may have participated, and submit a written report to Buyer that documents the verification, any findings,
                     and the actions taken to assure all deficiencies have been corrected.

    6.  Testing Requirements
        a. Test Types
           i.    Individual Reasonable Suspicion Testing – Individual Reasonable Suspicion testing is conducted when there
                 is suspicion of specific Contractor Personnel being Under the Influence.
          ii.    Post Incident Testing - If the performance of Contractor Personnel contributed or may have contributed to an
                 incident, they must be alcohol and drug tested. For purposes of this part, "incident" includes, but is not limited
                 to, an actual event that caused, or had potential to cause, significant safety, environmental, or property damage
                 incidents such as:
    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                            Page 9 of 16
                                                                                                 BOOMERANG_10/30/20 HRG. EX._000009
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                         Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 11 of 20

                 1)    Medical treatment beyond first aid, or
                 2)    Reportable environmental release, or
                 3)    Disabling damage to a vehicle, or
                 4)    Significant property damage.

                 Buyer may define more stringent criteria.

         iii.         Group Suspicion-based Testing – Group Suspicion-based testing may be required without notice on Buyer
                      Premises, based on evidence of Prohibited Substances or Contraband that cannot be identified to a specific
                      individual. Group Suspicion-based testing must be limited to the likely affected work group or work area.

         b.      Testing Process

                When a decision is taken to conduct an alcohol and drug test, Contractor shall immediately Stand Down the Contractor
                Personnel.

                Alcohol and drug testing must be completed within 2 hours after the decision to test. If specimen collection is not
                completed within 2 hours, document the reason for delay. Buyer may request to review reasons for test delays and
                decide if they are acceptable.

                The required substances to be tested and the confirmation cut off levels must comply, at a minimum, with the Alcohol
                and Drug Test Panel listed in Supplement 1. An alcohol test is to be done any time a drug test is done.

    7.   Return to Covered Services
         a. Alcohol Testing
            i.   Following alcohol testing for any test type, Contractor Personnel shall immediately Stand Down if an alcohol
                 screening test result is at or over the screening cutoff level.
           ii.   If a confirmation test is negative Contractor Personnel must not return to Covered Services until 8 hours have
                 elapsed.

                 Note: Buyer may define more stringent criteria.

         b. Individual Reasonable Suspicion and Post Incident Drug Testing - Buyer in its sole discretion will consider
            Contractor request for Contractor Personnel to return to Covered Services only after negative alcohol and negative
            drug test results have been documented in writing to Buyer.
         c. Group Suspicion based Testing – Buyer in its sole discretion may consider Contractor Personnel to return to Low
            Exposure Covered Services while awaiting alcohol and drug test results. Buyer in its sole discretion will consider
            Contractor request for Contractor Personnel to return to Safety Sensitive Covered Services only after negative
            alcohol and negative drug test results have been confirmed by Contractor Management and communicated to Buyer.
         d. Fitness for Work - After a fitness for work concern is identified, and before Contractor can return Contractor
            Personnel to Covered Services, Contractor’s health professional must evaluate Contractor Personnel and clear them
            to return to work with or without restrictions as applicable. Note: Buyer may define more stringent criteria in writing.

    8.   Monitoring and Review

         a. Buyer shall have the right, at its discretion, to perform periodic assessments of Contractor’s compliance with this
                 Attachment. This assessment includes Contractor Personnel and all tiers of subcontractor personnel performing
                 Covered Services.
         b. Contractor shall retain documents that support compliance with this Attachment for current calendar year plus the
                 previous three calendar years and have them readily available for review by Buyer.




    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                           Page 10 of 16
                                                                                           BOOMERANG_10/30/20 HRG. EX._000010
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                      Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 12 of 20

                                                               Supplement 1

                                                Alcohol and Drug Test Panel and Cutoffs

    For Agreements spanning multiple years, Buyer reserves the right to update this Alcohol and Drug Test Panel and Cutoffs, and
    Contractor should confirm at least annually that it is complying with the latest Buyer panel.


                                                 SCREENING CUT-OFF CONFIRMATION CUT-
                                                        (g/dL)         OFF (g/dL)                         Comments
                 ALCOHOL                                      0.02               0 04 Blood-alcohol content (BAC) or its equivalent
                                                 SCREENING CUT-OFF CONFIRMATION CUT-
                        DRUG CLASS ANALYTES            (ng/mL)        OFF (ng/mL)                          Comments
                 AMPHETAMINES                                  500
                   AMPHETAMINE                                                   250
                   METHAMPHETAMINE                                               250
                   MDMA                                                          250
                   MDA                                                           250
                   MDEA                                                          250
                 BARBITURATES                                  300
                   AMOBARBITAL                                                   200
                   BUTALBITAL                                                    200
                   PENTOBARBITAL                                                 200
                   PHENOBARBITAL                                                 200
                   SECOBARBITAL                                                  200
                 BENZODIAZEPINES                               300
                   ALPRAZOLAM METABOLITES                                        100 Required for all regions
                   NORDIAZEPAM                                                   100 Required for all regions
                   OXAZEPAM                                                      100 Required for all regions
                   TEMAZEPAM                                                     100 Required for all regions
                                                                                     Required for North America, Outside North America
                                                                                     test if recommended by testing laboratory in the
                   FLURAZEPAM METABOLITES                                        100 region/country
                                                                                     Required for North America, Outside North America
                                                                                     test if recommended by testing laboratory in the
                   LORAZEPAM                                                     100 region/country
                                                                                     Required for North America, Outside North America
                                                                                     test if recommended by testing laboratory in the
                   TRIAZOLAM METABOLITES                                         100 region/country
                 COCAINE METABOLITES                           150
                   BENZOYLECGONINE                                               100
                 MARIJUANA METABOLITES                          20
                  THCA (11-nor delta-9 THCA)                                      10
                 METHADONE                                     300               200
                 OPIATES                                       300
                   MORPHINE                                                      100
                   CODEINE                                                       100
                   HYDROMORPHONE                                                 100
                   HYDROCODONE                                                   100
                                                                                     For laboratory based testing only use screening cut-off
                                                                                     for 6-AM. For FSD testing only test for 6-AM when
                 6-ACETYLMORPHINE (6-AM)                        10                10 Morphine confirmed at 100
                 OXYCODONES                                    100
                   OXYMORPHONE                                                   100
                   OXYCODONE                                                     100




    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                                              Page 11 of 16
                                                                                                  BOOMERANG_10/30/20 HRG. EX._000011
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                      Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 13 of 20

    Synthetic Cannabinoids – U.S. Only
                                          Required Urine
            Parent Compound                                       Maximum Screening and Confirmation Cutoff Levels (ng/mL)
                                         Testing Metabolite
                                                                                     0.2 screening and confirmation June 1, 2016
    JWH-018/AM-2201                     JWH-018 N-pentanoic acid 2.0 to May 31, 2016
                                                                                                     and beyond
                                                                                     0.2 screening and confirmation June 1, 2016
    JWH-073                             JWH-073 N-butanoic acid 2.0 to May 31, 2016
                                                                                                     and beyond
                                                                                     0.5 screening and confirmation June 1, 2016
    UR-144/XLR-11                       UR -144 N-pentanoic acid 4.0 to May 31, 2016
                                                                                                     and beyond
    AKB-48 - (APINACA)                   AKB48 N-pentanoic acid          2.5
    BB-22                                BB-22-3-carboxyindole             5
    PB-22 - (CUPIC)                      PB-22-3-carboxyindole             5
                                            5-Fluoro PB-22-3-
    5-Fluoro-PB-22 - (5F-PB-22)                                            5
                                              carboxyindole
                                            AB – FUBINACA
    AB-FUBINACA                                                         2.5
                                            oxobutanoic acid
                                           ADB- PINACA N-
    ADB-PINACA                                                             5
                                             pentanoic acid
                                        AB CHIMINACA 3-methyl-
    AB CHMINACA                                                         2.5
                                          butanoic acid (“M2”)
                                        AB PINACA N-pentanoic
    AB PINACA/5-F-AB-PINACA                                                5
                                                  acid
    ADBICA                              ADBICA N-pentanoic acid            5




    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                                Page 12 of 16
                                                                                             BOOMERANG_10/30/20 HRG. EX._000012
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                     Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 14 of 20



                                                                                                                     Attachment 2

                          XTO ENERGY INC. SAFETY, HEALTH AND ENVIRONMENTAL POLICY

    XTO is committed to protecting the environment and the health and safety of employees, contractors, local communities, and
    others who may be impacted by its business activities. XTO requires its contractors to actively participate, and to cause its
    affiliates, subcontractors, and other members of the Contractor Group to actively participate, in the establishment of a safe
    working environment as follows:

    CONTRACTOR AND THE CONTRACTOR GROUP’S RESPONSIBILITIES

       Perform all work in a safe, environmentally sensitive, and workmanlike manner and provide necessary safety precautions
        and equipment for their employees, contractors, consultants, and other personnel.

       Report all incidents occurring on XTO property immediately to your XTO representative.

       Within 48 hours a written report is required for incidents meeting the following criteria

             a.       OSHA Recordable or incidents requiring evaluation or treatment by medical professional
             b.       Any spills >1 bbl or spills requiring notification to an agency or spill volume not immediately known
             c.       Any gas release
             d.       Any fire/explosion
             e.       Damage to XTO property or any equipment impacting operations
             f.       Any significant near misses

       Instruct its employees in the applicable XTO standards and practices.

       Conduct its operations in a manner that protects human health and safety, minimize adverse environmental impacts, and
        mitigates unavoidable impacts on the environment.

       Comply with all applicable safety, health, and environmental laws and regulations, and apply responsible standards where
        law or regulations do not exist.

       Have in place an active injury and loss prevention program and advise and train line managers in safety, health, and
        environmental requirements.

       Provide its employees with adequate training in safety, health, and environmental matters, and hold each employee
        accountable for compliance with this policy.

       Provide technical and legal support to those line managers responsible for compliance with this policy.

       Require timely communication between employees and their supervisors regarding safety, health, and environmental
        issues.

       Require employees to communicate their concerns to management about any unresolved safety, health, and environmental
        risks they might have identified in the Contractor’s operations.

       Monitor, evaluate and report performance in safety, health, and environmental protection.

       Provide a copy of this policy to the Contractor’s contractors and notify them that they and their subcontractors will be
        expected to perform all work for the Contractor in compliance with this policy.

       Emphasize the importance of maintaining safety and environmental standards in economically-competitive situations.




    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                          Page 13 of 16
                                                                                        BOOMERANG_10/30/20 HRG. EX._000013
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                     Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 15 of 20

    CONTRACTOR AND THE CONTRACTOR GROUP’S PERSONNEL (EMPLOYEE/ SUBCONTRACTOR /
    CONTRACTOR / CONSULTANT) RESPONSIBILITIES:

    Each employee shall demonstrate a positive attitude toward injury-prevention and environmental protection and company
    property. Each employee is responsible for:

       Performing their job safely, for their personal safety, the safety of fellow workers, and the protection of the environment
        and company property. This includes the proper use of safety equipment and strict adherence to safe work practices.

       Understanding all safety and environmental policies pertinent to their job responsibilities.

       Performing safety and environmental assessments.

       Actively participating in safety and environmental meetings.

       Reporting promptly all unsafe conditions and practices (including those of contractors), to their supervisor.

       Reporting every spill/release to their supervisor.




    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                         Page 14 of 16
                                                                                         BOOMERANG_10/30/20 HRG. EX._000014
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                     Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 16 of 20

                                                                                                                         Attachment 3



           EQUAL EMPLOYMENT OPPORTUNITY PROVISION, CERTIFICATION OF NONSEGREGATED
           FACILITIES, AND EMPLOYMENT OF QUALIFIED DISABLED INDIVIDUALS AND VETERANS

              The term “Contractor” as used herein shall mean the party designated as Contractor, of which this Attachment is a
    part. The term “Agreement,” as used herein shall mean the foregoing agreement to which this Attachment is a part. This
    Agreement, and all activities or operations conducted by the Parties under this Agreement, are expressly subject to, and shall
    comply with, all laws, orders, rules, and regulations of all federal, state, and local governmental authorities having
    jurisdiction over the Work, including but not limited to Executive Order 11246.

    1.       EQUAL EMPLOYMENT OPPORTUNITY PROVISION.

    If the value of this Agreement exceeds $10,000, then during the performance of this Agreement, Contractor agrees as
    follows:

             A.        The contract clause prescribed in Section 202 of Executive Order No. 11246 of September 24, 1965 (40
                       CFR 60-1.4), is incorporated by reference into this Attachment.



             B.        Contractor further agrees and certifies that, if the value of this Agreement is $50,000 or more and
                       Contractor has 50 or more employees, and is not otherwise exempt, Contractor will:



                       (1) Develop and maintain a written affirmative action compliance program for each of his establishments in
                       accordance with the requirements of 41 CFR 60-1.40 and 60-2. This program shall be developed within
                       120 days of the commencement of a covered contract, and shall be updated annually and maintained as
                       long as required by law or regulation.

                       (2) File annually, complete and accurate reports on Standard Form 100, Equal Employment Opportunity
                       information Report EEO-1, in accordance with the requirements of 41 CFR 60-1.7, and otherwise comply
                       with and file such other compliance reports as may be required under Executive Order 11246, as amended,
                       and Rules and Regulations adopted thereunder.

    2.       CERTIFICATION OF NONSEGREGATED FACILITIES.

         Contractor certifies that it does not maintain or provide for its employees any segregated facilities at any of its
    establishments, and that it does not permit its employees to perform their services at any location under its control where
    segregated facilities are maintained. Contractor certifies further that it will not maintain or provide for its employees any
    segregated facilities at any of its establishments, and that it will not permit its employees to perform their services at any
    location, under its control, where segregated facilities are maintained. Contractor agrees that a breach of this certification is a
    violation of the Equal Opportunity clause in this Agreement. The term “segregated facilities” means any waiting room, work
    areas, restrooms and wash rooms, restaurants and other eating areas, time clocks, locker rooms and other storage or dressing
    areas, parking lots, drinking fountains, recreation or entertainment areas, transportation, and housing facilities provided for
    employees which are segregated by explicit directive or are in fact segregated on the basis of race, color, religion, sex, sexual
    orientation, gender identity, or national origin, because of habit, local custom or otherwise, provided that separate or single-
    user restrooms and necessary dressing or sleeping areas shall be provided to assure privacy between the sexes. Contractor
    further agrees that (except where it has obtained identical certifications from proposed subcontractors for the specific time
    period) it will obtain identical certification from proposed subcontractors prior to the award of subcontracts exceeding
    $10,000 which are not exempt from the provisions of the Equal Opportunity clause; that it will retain such certifications in its
    files; and that it will forward the following notice to such proposed subcontractors (except where the proposed subcontractors
    have submitted identical certifications for the specific time period).

                                “NOTICE TO PROSPECTIVE VENDORS AND SUBCONTRACTORS

                           REQUIREMENT FOR CERTIFICATION OF NONSEGREGATED FACILITIES

    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                            Page 15 of 16
                                                                                           BOOMERANG_10/30/20 HRG. EX._000015
DocuSign Envelope ID: 22B4A9A9-E67F-4D2C-AD9A-3A655BA92FB2
                     Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 17 of 20

    A Certification of Non-segregated Facilities, to ensure satisfaction of the requirements of 41 CFR 60-1.8, must be
    submitted prior to the award of any contract or subcontract exceeding $10,000 which is not exempt from the
    provisions of the Equal Opportunity Clause (41 CFR 60-1.4). The Certification may be submitted either for each
    subcontract or for all subcontracts during a period (i.e., quarterly, semi-annually or annually). (NOTE: The penalty
    for making false statements is prescribed in 18 U.S.C. 1001).”

    3.       EMPLOYMENT OF QUALIFIED DISABLED INDIVIDUALS AND VETERANS.

         Contractor will not discriminate against any employee or applicant for employment because of physical or mental
    disability in regard to any position for which the employee or applicant for employment is qualified. To comply with 41 CFR
    60-741 (Section 503 of the Rehabilitation Act of 1973, as amended), any Contractor with a contract over $10,000 in value
    must establish an affirmative action program to employ and advance in employment qualified disabled individuals.
    Contractor will not discriminate against any employee or applicant for employment because he or she is a special disabled
    veteran, veteran of the Vietnam era, recently separated veteran, or other protected veteran in regard to any position for which
    the employee or applicant for employment is qualified. To comply with 41 CFR 60-300 (Section 402 of the Vietnam Era
    Veterans Readjustment Act of 1974, as amended), each Contractor with a contract over $100,000 must take affirmative
    action to employ and advance in employment qualified special disabled veterans, recently separated veterans, veterans of the
    Vietnam Era, veterans who served on active duty in the Armed Forces during a war or in a campaign or expedition for which
    a campaign badge has been authorized; veterans who, while serving on active duty in the Armed Forces, participated in a
    United States military operation for which an Armed Forces Service Medal was awarded pursuant to Executive Order No.
    12985; or other protected veterans, and list with appropriate local employment service offices all suitable employment
    openings.
    The additional contract clauses prescribed in 41 CFR 60-741.5 and 60-300.5 are incorporated by reference into this
    Attachment.




    Goods and Services Agreement with Listed Affiliates V3.0 (05/7/2018)                                         Page 16 of 16
                                                                                        BOOMERANG_10/30/20 HRG. EX._000016
                       Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 18 of 20



Certificate Of Completion
Envelope Id: 22B4A9A9E67F4D2CAD9A3A655BA92FB2                                                  Status: Completed
Subject: XTO Energy Inc Goods and Services Agreement with Boomerang Tube
Source Envelope:
Document Pages: 16                              Signatures: 5                                  Envelope Originator:
Certificate Pages: 3                            Initials: 0                                    Bianca Hessar-Amiri
AutoNav: Enabled                                                                               Address Redacted
EnvelopeId Stamping: Enabled                                                                   bianca_hessar-amiri@xtoenergy.com
Time Zone: (UTC-06:00) Central Time (US & Canada)                                              IP Address: 158.26.2.166

Record Tracking
Status: Original                                Holder: Bianca Hessar-Amiri                    Location: DocuSign
        6/10/2019 4:21:48 PM                              bianca_hessar-amiri@xtoenergy.com
Security Appliance Status: Connected            Pool: Security Pool

Signer Events                                   Signature                                      Timestamp
Kelly Hanlon                                                                                   Sent: 6/19/2019 10:28:40 AM
kelly.hanlon@boomerangtube.com                                                                 Viewed: 6/20/2019 1:07:54 PM
Security Level: Email, Account Authentication                                                  Signed: 6/20/2019 1:17:54 PM
(None)
                                                Signature Adoption: Pre-selected Style
                                                Using IP Address: 209.253.190.217


Electronic Record and Signature Disclosure:
   Accepted: 6/20/2019 1:07:54 PM
   ID: fde1053e-5f0c-4e87-9455-6baea59a1178
   Company Name: ExxonMobil Production 10

Anthony Landry                                                                                 Sent: 6/20/2019 1:17:57 PM
anthony_landry@xtoenergy.com                                                                   Viewed: 6/20/2019 1:18:32 PM
Master Contracts Supervisor                                                                    Signed: 6/20/2019 1:18:51 PM
XTO Energy
                                                Signature Adoption: Uploaded Signature Image
Security Level: Email, Account Authentication
(None)                                          Using IP Address: 158.26.2.166


Electronic Record and Signature Disclosure:
   Accepted: 2/13/2018 3:46:15 PM
   ID: 2073f5d5-e871-41cf-ae41-37e8e657a69e
   Company Name: ExxonMobil Production 10


In Person Signer Events                         Signature                                      Timestamp

Editor Delivery Events                          Status                                         Timestamp

Agent Delivery Events                           Status                                         Timestamp

Intermediary Delivery Events                    Status                                         Timestamp

Certified Delivery Events                       Status                                         Timestamp

Carbon Copy Events                              Status                                         Timestamp
Larry Toomey                                                                                   Sent: 6/19/2019 10:28:43 AM
larry.toomey@boomerangtube.com
Security Level: Email, Account Authentication
(None)
Electronic Record and Signature Disclosure:




                                                                                          BOOMERANG_10/30/20 HRG. EX._000017
                      Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 19 of 20

Carbon Copy Events                            Status                  Timestamp
   Accepted: 4/12/2019 10:06:18 AM
   ID: 28d1aac3-b2e4-4641-b4a2-59ef69f97cab
   Company Name: ExxonMobil Production 10


Witness Events                                Signature               Timestamp

Notary Events                                 Signature               Timestamp

Envelope Summary Events                       Status                  Timestamps
Envelope Sent                                 Hashed/Encrypted        6/20/2019 1:17:57 PM
Certified Delivered                           Security Checked        6/20/2019 1:18:33 PM
Signing Complete                              Security Checked        6/20/2019 1:18:51 PM
Completed                                     Security Checked        6/20/2019 1:18:51 PM

Payment Events                                Status                  Timestamps
Electronic Record and Signature Disclosure




                                                                  BOOMERANG_10/30/20 HRG. EX._000018
Electronic Record and Signature Disclosure created on: 12/30/2016 6:30:07 AM
                    Case 20-34879 Document 88-1 Filed in TXSB on 10/29/20 Page 20 of 20
Parties agreed to: Kelly Hanlon, Anthony Landry, Larry Toomey




            ELECTRONIC RECORD AND SIGNATURE DISCLOSURE Exxon Mobil Corporation
            (ExxonMobil) [1] uses the DocuSign service to collect signatures, endorsements, and approvals
            for corporate purposes. DocuSign may be used by ExxonMobil to conduct corporate business
            endorsements and approvals or to gather electronic signatures from 3rd parties for business
            purposes. Please read the information below and if you can access this information electronically
            to your satisfaction and agree to these terms and conditions, please confirm your agreement by
            clicking the 'I agree' button.
            Acknowledging your access and consent to receive materials electronically By checking the
            'I agree' box, I confirm that:

           I can access and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF
            ELECTRONIC RECORD AND SIGNATURE DISCLOSURES document; and
           I can print on paper the disclosure or save or send the disclosure to a place where I can print it,
            for future reference.
           I am authorized to do the specific type of work (approve, endorse, etc.) in the country where I am
            physically located when using DocuSign

            Getting paper copies You will have the ability to download and print documents we send to you
            through the DocuSign system during and immediately after signing the document.
            How to contact Exxon Mobil Corporation: For email address changes or if you have questions
            about a document you receive please contact the sending ExxonMobil Business organization.
            [1] ExxonMobil and/or ExxonMobil Affiliates mean (a) Exxon Mobil Corporation or any parent of Exxon Mobil
            Corporation, (b) any company or partnership in which Exxon Mobil Corporation or any parent of Exxon Mobil
            Corporation now or hereafter, directly or indirectly (1) owns or (2) controls, more than fifty per cent (50%) of the
            ownership interest having the right to vote or appoint its directors or functional equivalents ("Affiliated Company")
            and (c) any joint venture in which Exxon Mobil Corporations, any parent of Exxon Mobil Corporation or an
            Affiliated Company has day to day operational control.




                                                                                       BOOMERANG_10/30/20 HRG. EX._000019
